      Case 2:17-cv-10721-JTM-JVM Document 430-1 Filed 06/15/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON,                                   :
 LAZONIA BAHAM,                                      :
 TIFFANY LACROIX,                                    :
                                                     :   Civil Action No. 17-10721
              Plaintiffs,                            :
                                                     :   Section H
                                                     :   Judge Jane Triche Milazzo
                                                     :
 v.                                                  :   Division 1
                                                     :   Magistrate Judge Janis van Meerveld
                                                     :
                                                     :
 LEON CANNIZZARO, in his official capacity           :
 as District Attorney of Orleans Parish;             :             DECLARATION OF
 GRAYMOND MARTIN and                                 :             SARAH S. BROOKS
 LAURA RODRIGUE; in their individual                 :
 capacities,                                         :
                                                     :
              Defendants.                            :
                                                     :
                                                     :
                                                     :
                                                     :
                                                     :
                                                     :
                                                     :

       SARAH S. BROOKS, an attorney, hereby affirms as follows under the penalties of perjury:

               1.      I am a partner with the law firm Venable LLP, attorney for Plaintiffs in the

above-captioned action. I am familiar with the facts and circumstances in the above-entitled matter

as they relate to this declaration, and if called upon, I could and would competently testify thereto.

               2.      I submit this declaration in support of Plaintiffs’ Reply Memorandum in

Support of Motion to Compel Further Discovery pursuant to Federal Rule of Civil Procedure 37.

               3.      On April 21, 2021, counsel for both parties conducted a telephonic meet

and confer in which I participated regarding OPDA’s objections and responses to Plaintiffs’
     Case 2:17-cv-10721-JTM-JVM Document 430-1 Filed 06/15/21 Page 2 of 4




requests for production.

               4.      The next day, on April 22, 2021, counsel for Plaintiffs sent an email to

Defendants counsel summarizing the April 21, 2021 meet and confer call and OPDAs position on

its discovery objections and responses. Attached hereto as Exhibit A is a true and correct copy of

the email sent by Plaintiffs’ counsel, Laura Arandes, which I was copied on.

               5.      On April 23, 2021, counsel for Defendants, John Alford, responded to

Plaintiffs’ April 22, 2021 email agreeing with Plaintiffs’ characterization of OPDA’s position

regarding discovery objections and responses. Attached hereto as Exhibit C is a true and correct

copy of the email sent by J. Alford, which I was copied on.

               6.      On April 30, 2021, counsel for both parties conducted another telephonic

meet and confer in which I participated regarding OPDA’s objections and responses to Plaintiffs’

fifth set of requests for production.

               7.      The same day, on April 30, 2021, counsel for Plaintiffs sent an email to

Defendants counsel summarizing the April 30, 2021 meet and confer. Attached hereto as Exhibit

B is a true and correct copy of the email sent by Plaintiffs’ counsel, Laura Arandes, which I was

copied on.

               8.      On October 19, 2020, David Pipes was deposed as a 30(b)(6) witness for

Defendant OPDA at the law offices of Stanley, Reuter, Ross, Thornton & Alford LLC via video

conference. A true and correct copy of excerpts of the 30(b)(6) deposition is attached hereto as

Exhibit D.

               9.      Attached hereto as Exhibit E is a true and correct copy of a template for a

facially insufficient Motion for Material Witness Bond uncovered in a DA case file by Plaintiffs.

               10.     On March 10, 2021, Graymond Martin was deposed at the law offices of

                                                2
     Case 2:17-cv-10721-JTM-JVM Document 430-1 Filed 06/15/21 Page 3 of 4




Stanley, Reuter, Ross, Thornton & Alford LLC via video conference. A true and correct copy of

excerpts of Martin’s deposition are attached hereto as Exhibit F.

               11.    On December 4, 2020, David Pipes was deposed in his individual capacity

at the at the law offices of Stanley, Reuter, Ross, Thornton & Alford LLC via video conference.

A true and correct copy of excerpts of Pipes’ deposition are attached hereto as Exhibit G.

               12.    On April 7, 2021, Leon Cannizzaro was deposed at the law offices of

Stanley, Reuter, Ross, Thornton & Alford LLC via video conference. A true and correct copy of

excerpts of Cannizzaro’s deposition are attached hereto as Exhibit H.

               13.    Attached hereto as Exhibit I is a true and correct copy of OPDA’s Amended

Responses to Tiffany LaCroix’s First Set of Interrogatories served on March 17, 2021.

               14.    Attached hereto as Exhibit J is a true and correct copy of a Motion for

Material Witness Bond filed in the case State v. Richardson and Luckett.

               15.    Attached hereto as Exhibit K is a true and correct copy of R. Freeman’s

December 8, 2020 email to Plaintiffs’ counsel.

               16.    Attached hereto as Exhibit L is a true and correct copy of the Motions for

Material Witness Bonds filed in the case State v. Lambert.

               17.    On September 21, 2020, Arthur Mitchell was deposed at the at the law

offices of Stanley, Reuter, Ross, Thornton & Alford LLC via video conference. A true and correct

copy of excerpts of Mitchell’s deposition are attached hereto as Exhibit M.

               18.    Attached hereto as Exhibit N is a true and correct copy of the fake grand

jury subpoena used by ADA Payal Patel.

               19.    Attached hereto as Exhibit O is a true and correct copy of the fake grand

jury “Article 66” subpoena sent by an OPDA investigator on behalf of David Pipes.

                                                 3
     Case 2:17-cv-10721-JTM-JVM Document 430-1 Filed 06/15/21 Page 4 of 4




               20.    On September 30, 2020, Sarah Dawkins was deposed at the at the law

offices of Stanley, Reuter, Ross, Thornton & Alford LLC via video conference. A true and correct

copy of excerpts of Dawkins’ deposition are attached hereto as Exhibit P.

               21.    Attached hereto as Exhibit Q is a fake subpoena used in connection with

the case State v. Shannon.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that this declaration was executed on June 11, 2021, in Los Angeles,

California.


                                                      /s/ Sarah S. Brooks
                                                     SARAH S. BROOKS




                                                4
